COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-20-00064-CR
                                                  §
                                                                    Appeal from the
  EX PARTE:                                       §
                                                                     County Court
  SLADE ALAN MOORE                                §
                                                              of Andrews County, Texas
                                                  §
                                                                    (TC# 19-0135)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the attempted appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF APRIL, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.